Adams, J.,
dissenting. — For the purpose of this opinion it may be conceded that, if Yimont holds the legal title to the claim, he is sufficiently a party in interest to enable him to maintain this action. But in my opinion he cannot, under the averments of the answer demurred to, be regarded as holding the legal title. The court, in adjudging that he does hold such title, must sustain the contract of assignment. This it cannot do if the contract is champertous, for, in such case, it is against public policy, illegal and void.
The writer of the majority opinion holds that the contract is not champertous, and ' we have to consider whether this holding 'is correct. It is true, the paper signed by Carr does not show what the consideration of the assignment was. The champertous character of the transaction appears alone from the papers signed by Yimont. But the two papers are to be taken together. Not only does Yimont’s agreement expressly recite that it is made “in consideration of the assignment,” but the answer expressly avers that, “ as a part of the same transaction, the plaintiff executed and delivered to said Darby Carr an agreement in writing, in the words and figures as follows, to-wit: ” Then follows a copy of Yimont’s agreement. This averment that the agreement is a part of the same transaction is admitted by the demurrer. Now, how in the face of this fact the writer can properly say that the two papers are independent of each other, and treat them so, I am unable to see. The holding seems to me to be in express contravention of what is admitted of record.
But it is said, substantially, that in no view is the transaction champertous, because Yimont did not agree to prosecute the action, nor to pay, or become responsible for, the costs. It *306may be admitted that the paper signed by Yimont was very ingeniously drawn, but no one can read it, and have the slightest doubt that he took the claim in trust for Carr, to prosecute at his own expense, for the chance of making a net profit of §50. No other possible object of the assignment than the prosecution of the claim by Yimont in his own name has been suggested, nor is it possible to discover any.
But, aside from what is the manifest construction of the contract, there is the controling fact that the case is, in fact, being prosecuted by Yimont in his own name, and he has paid, or is responsible for, the costs; and this is being done under the contract which gives him a net profit <^f $50 in case of success, and nothing more. Now, the question is simply this: Where an action is being prosecuted under such a contract,, is the contract champertous? That such a contract constitutes the ordinary case of champerty it seems to me that there can be no doubt. In Bouvier’s Law Dictionary “ champerty ” is defined as “ a bargain with the plaintiff or defendant to divide the land or other matter sued for between them, if they prevail at la.w; the champertor undertaking to carry on a suit at his own expense.-” Have not Yimont and Oarr agreed to divide the proceeds of the claim if they shall prevail at law and is not Yimont responsible for costs, and so carrying on the suit at his own expense, so far as the case shows? There can be but one answer*.
But it is said that champerty can be pleaded only by a party to the champertous contracts. But this, I think, cannot be so when it is set up merely to invalidate the plaintiff’s title to the claim sued on. The case is not different in principle from what it would be if the defendant had pleaded that the assignment is forged. If the plaintiff had admitted by demurrer that it was forged, would any one claim that he could recover? But a contract which is illegal is just as essentially void as if it were forged. It is not good for any purpose whatever, and must be condemned, and held as naught as soon as its illegal character is admitted or other*307wise shown. The defendant does not set up the void char-' acter of the contract as showing that it is not liable, but as showing that it is not liable to the plaintiff-, and this, I think, it may do, if a defendant can ever show that the plaintiff is not the real party in interest.
Eothrock, J., concurs in this dissent.